Citation Nr: 0810461	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  02-15 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a left eye injury due to treatment at 
a VA facility.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1971 to 
May 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board remanded this case in June 2007 for further 
development.  At the time, there were three claims on appeal.  
The additional claims, that is, those other than the 
veteran's purported entitlement to § 1151 compensation for 
residuals of a left eye injury, concerned his petitions to 
reopen his claims for service connection for paranoid 
schizophrenia and for § 1151 compensation for residuals of 
shock therapy treatments at a VA facility.  However, a 
September 2007 RO decision on remand granted service 
connection for schizoaffective disorder, which the veteran 
had claimed was due to brain trauma from the shock treatments 
in question, and which previously had been rated in part as 
paranoid schizophrenia).  The RO assigned the highest 
possible rating of 100 percent for this disability, so those 
claims are no longer before the Board.


FINDING OF FACT

The veteran does not have additional left eye disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA in 
providing the treatment in question.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for a left 
eye disability due to VA treatment.  38 C.F.R. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in June 2005, 
the RO advised the veteran of the evidence needed to 
substantiate his claim of entitlement to § 1151 compensation 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Note also that the RO issued that VCAA notice letter prior to 
initially adjudicating his claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, that letter specifically requested 
that he provide any evidence in his possession pertaining to 
his claim.  Id., at 120-21.  

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

It equally deserves mentioning that a March 2006 letter 
discussed the downstream disability rating and effective date 
elements of an underlying service-connection claim - keeping 
in mind that a claim for § 1151 compensation is akin to a 
claim for service connection because, if granted, the 
condition at issue is for all intents and purposes treated as 
though it was incurred or aggravated in service 
(i.e., service connected).  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, private medical 
records, Social Security Administration (SSA) records, and 
the reports of his VA compensation examinations.  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its June 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  



Entitlement to § 1151 Compensation for a Left Eye Disability

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the veteran's additional disability 
was an event not reasonably foreseeable - to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

In this case, the veteran alleges that he was poked in his 
left eye by a VA health care provider, resulting in a hole in 
his cornea that later caused glaucoma.  He says the incident 
occurred at the VA Medical Center (VAMC) in Wilmington, 
Delaware.  He did not specify a date of this incident in any 
of his correspondence with VA or even during his August 2007 
RO hearing.  

In any event, his contentions notwithstanding, the evidence 
of record does not show the veteran has additional disability 
in his left eye due to VA treatment at the Wilmington VAMC.  
Furthermore, the evidence shows the incident in question 
did not occur at a VA facility.  An October 2000 medical 
record from the Wilmington VAMC shows the veteran reported to 
the ophthalmology clinic stating he had been hit with a stick 
two weeks earlier, some time in late September 2000.  When 
requesting that treatment, he did not allege that he had been 
hit with a stick in his left eye during any VA treatment.  
Since that incident, he has complained of decreased visual 
acuity and photophobia.  The record does not suggest, much 
less confirm, that he was hit with a stick in his left eye at 
a VA facility.  He was diagnosed with a dislocated lens in 
his left eye, secondary to the trauma.



More recent VA medical records from January and October 2002 
show complaints of left eye pain.  A January 2002 record 
indicates the veteran had a history of eye trauma in 
September 2000, and that he was diagnosed with a blown left 
pupil and dislocated left eye lens.  So this is an obvious 
reference to his September 2000 injury well outside the 
confines of a VA hospital.  The October 2002 record shows a 
diagnosis of low grade traumatic iritis and status post 
trauma with a blown left pupil and a dislocated left lens.  
There simply is no medical evidence of record suggesting his 
left eye disability was incurred during an incident at a VA 
facility.  

There is no other medical evidence on file, either, 
establishing the veteran has any additional disability in his 
left eye from specific VA treatment.  He asserted during his 
August 2007 RO hearing that a VA employee poked him in the 
eye with an instrument.  The record does not reflect this 
contention.  In fact, as mentioned, to the contrary, it 
indicates he was hit in his left eye with a stick some time 
in late September 2000, which was the very reason he sought 
treatment from VA.  He was diagnosed with left eye trauma, 
thereby confirming an injury had occurred.  The record does 
not show he has additional disability due to VA treatment for 
his left eye trauma.  His claim for § 1151 compensation 
therefore must be denied because the preponderance of the 
evidence is unfavorable, in turn meaning the doctrine of 
reasonable doubt does not apply.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.102; see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Even if the Board were to assume for the sake of argument 
that the veteran does have additional left eye disability, 
this claim still could not be granted because the causation 
requirements are not met.  The evidence does not show that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event that was not 
reasonably foreseeable.  No evidence in the veteran's claims 
folders indicates that an act of carelessness, negligence, 
lack of proper skill, error of judgment, or similar fault on 
the part of VA occurred.  




ORDER

The claim for § 1151 compensation for a left eye disability 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


